DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7, 13-16, and 158 are rejected under 35 U.S.C. 103 as being unpatentable over Mathis (US 20050061390 A1) in view of Adams (US 20190064834 A1).
Regarding Claim 1:
Mathis discloses a hydrogen gas fueling station (Abstract and Paragraph [0020]), comprising:
a roadside unit (250, Figure 6) positioned at the fueling station and configured to communicate with a first on-board unit associated with a first vehicle (Paragraph [0045]), the roadside unit coupled to at least one controller (230, Figure 6); and
a first dispenser (220, Figure 6, the refueling system is the first dispenser) communicatively coupled to the at least one controller (230, Figure 6) and configured to dispense hydrogen gas via a first nozzle (Paragraph [0020]). 
	Mathis does not disclose:
The first dispenser configured to provide first nozzle information corresponding to the first nozzle to the first vehicle when the first vehicle has engaged with the first nozzle, 
wherein the roadside unit is configured to receive feedback from the first vehicle responsive to the first nozzle identification information via a first connection established with the first on-board unit.
	Adams teaches an autonomous vehicle refueling comprising:
The first dispenser configured to provide first nozzle information corresponding to the first nozzle to the first vehicle when the first vehicle has engaged with the first nozzle (Paragraphs [0084-0085] and [0098]), 
wherein the roadside unit is configured to receive feedback from the first vehicle responsive to the first nozzle identification information via a first connection established with the first on-board unit (Paragraph [0084]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Mathis to include the first dispenser configured to provide first nozzle information corresponding to the first nozzle to the first vehicle when the first vehicle has engaged with the first nozzle and wherein the roadside unit is configured to receive feedback from the first vehicle responsive to the first nozzle identification information via a first connection established with the first on-board unit as taught by Adams with the motivation to have a security algorithm to have better security while purchasing fuel. 

Regarding Claim 2:
Mathis discloses:
The at least one controller (230, Figure 6) is configured to associate the first connection with the first nozzle (Paragraphs [0035] and [0038]).
	Mathis does not disclose:
Wherein the at least one controller is configured to associate the first connection with the first nozzle based upon receiving the feedback responsive to the first nozzle information.
	Adams teaches:
The first connection with the first nozzle based upon receiving the feedback responsive to the first nozzle information (Paragraph [0084-0086] and [0106]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Mathis to include the at least one controller is configured to associate the first connection with the first nozzle based upon receiving the feedback responsive to the first nozzle information as taught by Adams with the motivation to verify the purchase of fuel.

Regarding Claim 3:
Mathis discloses:
The first dispenser (220, Figure 6) and the first vehicle (210, Figure 6).
	Mathis does not disclose:
Wherein the first nozzle information includes a first nozzle identification (ID), and wherein the first dispenser is configured to electronically provide the first nozzle ID to the first vehicle via the first nozzle.
	Adams teaches:
Wherein the first nozzle information includes a first nozzle identification (ID), and wherein the first dispenser is configured to electronically provide the first nozzle ID to the first vehicle via the first nozzle (Paragraphs [0084-0086]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Mathis to include the first nozzle information includes a first nozzle identification (ID), and wherein the first dispenser is configured to electronically provide the first nozzle ID to the first vehicle via the first nozzle as taught by Adams with the motivation to open the fuel door.

Regarding Claim 4:
The above-discussed combination of Mathis and Adams accounts for this subject matter where Adams teaches wherein the first dispenser is configured to electronically provide the first nozzle ID wirelessly via the first nozzle (Paragraphs [0085-0086] and [0105-0106]).

Regarding Claim 5:
The above-discussed combination of Mathis and Adams accounts for this subject matter where Adams teaches wherein the first nozzle comprises a radio frequency transmitter configured to transmit the first nozzle ID to a radio frequency receiver of the first vehicle (Paragraphs [0085-0086] and [0105-0106]).

Regarding Claim 6:
Mathis discloses:
Wherein the roadside unit is configured to associate the first connection established with the first on-board unit (Paragraphs [0035] and [0037-0038]).
	Mathis does not disclose:
Wherein the roadside unit is configured to receive feedback comprising a response nozzle ID via the first connection established with the first on-board unit.
	Adams teaches:
Wherein the nozzle is configured to receive feedback comprising a response nozzle ID via the first connection established with the first on-board unit (Paragraphs [0084-0086]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Mathis to include the nozzle is configured to receive feedback comprising a response nozzle ID via the first connection established with the first on-board unit as taught by Adams with the motivation to verify the purchase of fuel.

Regarding Claim 7:
Mathis discloses:
Wherein the at least one controller associates the first connection with the first nozzle based upon the vehicle information (Paragraphs [0035] and [0037-0038]).	
Mathis does not disclose:
Wherein the at least one controller associates the first connection with the first nozzle based at least in part on matching the response nozzle ID received via the first connection with the first nozzle ID electronically provided via the first nozzle.
	Adams teaches:
At least in part on matching the response nozzle ID received via the first connection with the first nozzle ID electronically provided via the first nozzle (Paragraph [0085]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Mathis to include at least in part on matching the response nozzle ID received via the first connection with the first nozzle ID electronically provided via the first nozzle as taught by Adams with the motivation to open the fuel door.

	Regarding Claim 13:
Mathis discloses a hydrogen gas fueling station (Abstract and Paragraph [0020]), comprising:
Establishing a first connection between a roadside unit (250, Figure 6) positioned at a fueling station and a first on-board unit associated with a first vehicle (Paragraphs [0039], [0045], and [0052]). 
	Mathis does not disclose:
Providing first nozzle information corresponding to a first nozzle of a first dispenser to a first vehicle when the first nozzle is engaged with the first vehicle; 
receiving feedback from the first vehicle responsive to the first nozzle identification information via the first connection; and 
associating the first connection with the first nozzle based on the received feedback.
	Adams teaches an autonomous vehicle refueling comprising:
Providing first nozzle information corresponding to a first nozzle of a first dispenser to a first vehicle when the first nozzle is engaged with the first vehicle (Paragraphs [0084-0085] and [0098]); 
receiving feedback from the first vehicle responsive to the first nozzle identification information via the first connection (Paragraph [0084]); and 
associating the first connection with the first nozzle based on the received feedback (Paragraphs [0085-0086]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Mathis to include providing first nozzle information corresponding to a first nozzle of a first dispenser to a first vehicle when the first nozzle is engaged with the first vehicle, receiving feedback from the first vehicle responsive to the first nozzle identification information via the first connection, and associating the first connection with the first nozzle based on the received feedback as taught by Adams with the motivation to have a security algorithm to have better security while purchasing fuel. 

Additionally, claim 13 includes the limitation “providing first nozzle information corresponding to a first nozzle of a first dispenser to a first vehicle when the first nozzle is engaged with the first vehicle”. The limitation is a contingent limitation where the steps after the providing of the first nozzle information do no have to occur as the steps only occur when the first nozzle is engaged with the first vehicle. While the limitations have art applied to them in the rejection, the only limitation that needs to be met for the method is establishing a connection between a roadside unit and a first vehicle. See MPEP 2111.04 (II). 

	Regarding Claim 14:
Mathis discloses:
The first dispenser (220, Figure 6), the nozzle (224, Figure 6), and the first vehicle (210, Figure 6).
Mathis does not disclose:
Wherein providing the first nozzle information comprises electronically providing a first nozzle identification (ID) to the first vehicle via the first nozzle.
	Adams teaches:
Wherein providing the first nozzle information comprises electronically providing a first nozzle identification (ID) to the first vehicle via the first nozzle (Paragraphs [0084-0085]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Mathis to include providing the first nozzle information comprises electronically providing a first nozzle identification (ID) to the first vehicle via the first nozzle as taught by Adams with the motivation to verify the purchase of fuel.

	Regarding Claim 15:
The above-discussed combination of Mathis and Adams accounts for this subject matter where Adams teaches wherein providing the first nozzle information comprises transmitting the first nozzle ID via a radio frequency transmitter of the first nozzle (Paragraphs [0085-0086] and [0105-0106]).

	Regarding Claim 16:
Mathis discloses:
Wherein the at least one controller associates the first connection with the first nozzle based upon the vehicle information (Paragraphs [0035] and [0037-0038]).	
Mathis does not disclose:
Wherein receiving the feedback from the first vehicle comprises receiving a response nozzle ID via the first connection, and wherein associating the first connection with the first nozzle comprises comparing the response nozzle ID received via the first connection with the first nozzle ID electronically provided via the first nozzle.
	Adams teaches:
Wherein receiving the feedback from the first vehicle comprises receiving a response nozzle ID via the first connection, and wherein associating the first connection with the first nozzle comprises comparing the response nozzle ID received via the first connection with the first nozzle ID electronically provided via the first nozzle (Paragraphs [0085-0086]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Mathis to include receiving the feedback from the first vehicle comprises receiving a response nozzle ID via the first connection, and wherein associating the first connection with the first nozzle comprises comparing the response nozzle ID received via the first connection with the first nozzle ID electronically provided via the first nozzle as taught by Adams with the motivation to open the fuel door.

	Regarding Claim 158:
Mathis discloses:
Wherein the at least one controller associates the first connection with the first nozzle based upon the vehicle information (Paragraphs [0035] and [0037-0038]).	
Mathis does not disclose:
Wherein associating the first connection with the first nozzle comprises comparing the response nozzle ID received via the first connection with the first nozzle ID electronically provided via the first nozzle, and 
wherein the first connection is associated with the first nozzle when the response nozzle ID received via the first connection matches the first nozzle ID electronically provided via the first nozzle.	
Adams teaches:
Wherein associating the first connection with the first nozzle comprises comparing the response nozzle ID received via the first connection with the first nozzle ID electronically provided via the first nozzle (Paragraphs [0085-0086]), and 
wherein the first connection is associated with the first nozzle when the response nozzle ID received via the first connection matches the first nozzle ID electronically provided via the first nozzle (Paragraphs [0085-0086]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Mathis to include associating the first connection with the first nozzle comprises comparing the response nozzle ID received via the first connection with the first nozzle ID electronically provided via the first nozzle, and wherein the first connection is associated with the first nozzle when the response nozzle ID received via the first connection matches the first nozzle ID electronically provided via the first nozzle as taught by Adams with the motivation to prevent potential scamming of the payment card. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Mathis in view of Adams in further view of Takaku (JP 2003269693 A).
Regarding Claim 12:
Mathis discloses:
The roadside unit (250, Figure 6) and the at least one controller (230, Figure 6).
Mathis and Adams do not teach:
Wherein the roadside unit is configured to receive fueling information comprising tank parameters for the first vehicle via the first connection, and 
wherein the at least one controller is configured to provide the first dispenser with the fueling information to control, at least in part, a fueling event via the first nozzle after the first connection is associated with the first nozzle.
	Takaku teaches a gas charge control device comprising:
Wherein the roadside unit is configured to receive fueling information comprising tank parameters for the first vehicle via the first connection (Paragraphs [0012] and [0014]), and 
wherein the at least one controller is configured to provide the first dispenser with the fueling information to control, at least in part, a fueling event via the first nozzle after the first connection is associated with the first nozzle (Paragraphs [0015-0016]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Mathis and Adams to include the roadside unit is configured to receive fueling information comprising tank parameters for the first vehicle via the first connection, and wherein the at least one controller is configured to provide the first dispenser with the fueling information to control, at least in part, a fueling event via the first nozzle after the first connection is associated with the first nozzle as taught by Takaku with the motivation to control the charging speed of the hydrogen entering the tank.

Allowable Subject Matter
Claims 8-11, 17-19, and 159-160 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Emori (US 20180375536 A1) teaches a filling apparatus comprising a roadside unit, a first dispenser, and a controller. 
Seymor (US 8924037 B2) teaches a fuel-fill area data port comprising a roadside unit, a first dispenser, a first vehicle, and a controller. 
Mori (US 20120125482 A1) teaches a gas filling system comprising a first vehicle, a first dispenser, communication filling, and a controller. 
Okawachi (US 20130037165 A1) teaches a gas filling method comprising a roadside unit, a first dispenser, communication filling, and a controller. 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE A SHRIEVES whose telephone number is (571)272-5373. The examiner can normally be reached Monday - Thursday 7:30 AM -5:00 PM and Friday 7:30 AM -4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary E McManmon can be reached on (571)272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHANIE A SHRIEVES/Examiner, Art Unit 3753                                                                                                                                                                                                        
/Timothy P. Kelly/Primary Examiner, Art Unit 3753